NOTE: This order is nonprecedential.
United States Court of AppeaIs
  for the FederaI Circuit
TEXTSCAPE LLC,
Plain,tiff-Appellant,
V.
ADOBE SYSTEMS, INC.,
Defendant-Appellee.
2010-1423
Appeal from the United States District C0urt for the
Northern District of Ca1ifornia in case n0. 09-CV-4550,
Magistrate Judge Bernard Zi1nmerman.
ON MOTION
ORDER
Up0n consideration of Textscape LLC’s motion for a
14-day extension of ti1:ne, until September 28, 2010, to file
its opening brief, so that the parties may discuss settle-
1nent,
IT IS ORDERED THAT:
The motion is granted

'rEx'1‘scAPE v. AD0BE sYsTEMs 2
FOR THE CoURT
SEP 3 0 mm /s/ Jan H0rba1y
Date J an H0rba1y
Clerk
cc: EdWard W. Go1dstein, Esq. “
The0d0re T. Herhold, Esq.
s20 US 60  n
1-see §>A?.»z5§*¢'@="'°"
SEP 30 2010
.lAN HORBA.LY
CLERK t